DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 15-17 are cancelled.
Claim 18 is amended as follows:
18. (Currently Amended) A circuit comprising:
a power terminal adapted to be coupled to a power supply device and adapted to be coupled to a shared bus;
a comparator having first and second comparator inputs and a comparator output the first comparator input coupled to the power terminal, and the second comparator input coupled to a reference voltage source providing a reference voltage; 
logic circuitry having a logic input and a logic output, the logic input being coupled to the comparator output;  
a switch having first and second switch terminals and a control terminal, the first switch terminal coupled to the power terminal, the second switch terminal coupled to a ground, and the control terminal coupled to the logic output;
a first fault communication circuit (FCC) and a second FCC;
wherein: the switch is a first switch, the comparator is a first comparator, the logic circuitry is first logic circuitry, the logic input is a first logic input, the logic output is a first logic output, the power supply device is a first power supply device and the power terminal is a first power terminal;  
the first FCC comprises the first switch, the first comparator, and the first logic circuitry;
the second FCC comprises:
a second comparator having third and fourth comparator inputs and a second comparator output, the third comparator input coupled to a second power terminal that is adapted to be coupled to a second power supply device and adapted to be coupled to the shared bus, and the second comparator input is coupled to a second reference voltage source providing a second reference voltage;
second logic circuitry having a second logic input and a second logic output, the second logic input being coupled to the second comparator output;
a second switch having third and fourth switch terminals and a second control terminal, the third switch terminal coupled to the second power terminal, the fourth switch terminal coupled to the ground, and the second control terminal coupled to the second logic output;
wherein the second power terminal is adapted to be coupled to the shared bus; and

Ray King on August 10, 2021.
Allowable Subject Matter
Claims 1, 3-14, and 18-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-10-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836